 1
 2
 3
 4                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 5                            WESTERN DIVISION
 6
 7
     WAYNE MARTIN MELLINGER,                   ) Case No.: 2:18-cv-06655-AG-MRW
 8                                             )
                                               ) ORDER OF DISMISSAL
 9                Plaintiff,                   )
                                               )
10       vs.                                   )
     NANCY A. BERRYHILL, Acting                )
11   Commissioner of Social Security,          )
                                               )
12                                             )
                  Defendant.                   )
13                                             )
14
15         The above captioned matter is dismissed without prejudice, each party to
16   bear its own fees, costs, and expenses.
17
18   IT IS SO ORDERED.
19   DATE: November 28, 2018
                          ____
20
                                     UNITED STATES MAGISTRATE JUDGE
21                                   MICHAEL R. WILNER
22
23
24
25
26

                                               -1-
